Citation Nr: 0306019	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  00-11 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's service connection claim for post-
traumatic stress disorder (PTSD).  

(The matter as to entitlement to service connection for PTSD 
is the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel





INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1998 rating decision by the Department of 
Veterans Affairs (VA) Seattle, Washington Regional Office 
(RO).  

The Board is undertaking additional development on the matter 
of entitlement to service connection for PTSD pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (effective 
February 2002).  When it is completed, the Board will provide 
notice of the development, as required by Rule of Practice 
903.  38 C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing that issue.  



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  Service connection for PTSD was denied in an April 1996 
rating decision; the veteran did not appeal that decision.  

3.  The veteran filed a claim to reopen his service 
connection claim for PTSD in June 1997.  

4.  In an October 1998 rating decision, the RO continued the 
denial of service connection for PTSD based on a lack of 
current diagnosis.  

5.  During the time the veteran was hospitalized at a VA 
facility from September to November 1998, he was diagnosed as 
having PTSD.  

6.  Evidence added to the record with regard to the claim of 
service connection for PTSD since the April 1996 rating 
decision is not cumulative or redundant of evidence 
previously considered, bears directly and substantially upon 
the specific matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for 
PTSD.  



CONCLUSIONS OF LAW

1.  The April 1996 rating decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2002).  

2.  New and material evidence has been received since the 
April 1996 rating decision to reopen the veteran's claim for 
service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board has considered this new legislation with regard to 
the issue of whether new and material evidence has been 
submitted.  

The Board finds, given the favorable action taken 
hereinbelow, that no further assistance in developing the 
facts pertinent to this limited issue is required at this 
time.  

The Board notes that subsequent to the veteran's request to 
reopen his service connection claim for PTSD, the RO has 
essentially reopened the veteran's service connection claim 
for PTSD, but denied the same on the merits.  Regardless, 
however, of what the RO has done in cases such as this, the 
Board is required by statute to review whether new and 
material evidence has been submitted to reopen a claim which 
has been previously adjudicated before it has jurisdiction to 
consider that claim.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 
see also Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  
Accordingly, despite the RO's findings, the Board must 
initially determine if there is new and material evidence 
before proceeding to the merits of the claim.

Analysis

The veteran claims entitlement to service connection for 
PTSD.  In the April 1996 rating decision, the RO denied 
service connection for a mental condition, to include PTSD, 
due to a lack of objective evidence substantiating a current 
diagnosis associated with the veteran's period of active 
service.  The veteran did not appeal that decision; thus, it 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 
3.160(d), 20.200, 20.302, 20.1103.  

Subsequently, the veteran filed a claim in June 1997 to 
reopen his service connection claim for PTSD.  In its October 
1998 rating action, the RO adjudicated the veteran's claim on 
the merits, confirming the prior denial.  Thus, it appears 
that the RO found that new and material evidence had been 
submitted to reopen the veteran's service connection claim.  
The veteran was notified accordingly in October 1998.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108; see also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 
1998).  According to VA regulation, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").  

Although the RO did not specify the basis for reopening the 
veteran's service connection claim for PTSD, the Board notes 
that in VA hospitalization records dated from August to 
September 1998, the veteran was diagnosed as having PTSD.  
Essentially, the RO made its determination based on the new 
clinical evidence submitted by the veteran that substantiated 
a current diagnosis of PTSD.  

Upon a review of the claims folder, the Board finds that new 
and material evidence was submitted so as to permit a 
reopening of the veteran's service connection claim for PTSD.  
Essentially, the evidence received since the last and final 
disallowance in the April 1996 rating decision, that is VA 
records for two periods of hospitalization, is new to the 
record, bears directly and substantially on the matters at 
hand, and is so significant that it must be considered for a 
decision on the merits.  38 C.F.R. § 3.156(a).  Thus, in this 
respect, the veteran's claim is granted.  



ORDER

New and material evidence having been submitted as to service 
connection for PTSD, the claim is reopened; to this extent, 
the appeal is granted.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

